Order entered March 12, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01350-CV

              MIRAMAR FAIRMOUNT PARTNERS, LLC AND
                 CALABAZA HOLDINGS, LLC, Appellants

                                         V.

 2902 MAPLE, LP, ANDERS P. TING, AND COMERICA BANK, Appellees

                     On Appeal from the 95th District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-16-10049

                                      ORDER

      Before the Court is the March 10, 2020 unopposed second motion of Maple

2902, LP for an extension of time to file its appellee’s/cross-appellant’s brief. We

GRANT the motion and extend the time to April 8, 2020. We caution appellee

that further extension requests will be disfavored.


                                              /s/     ROBERT D. BURNS, III
                                                      CHIEF JUSTICE